Citation Nr: 0702042	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-10 916	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) from February 27, 
2004 to November 7, 2004, and a rating higher than 50 percent 
from November 8, 2004 onward.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for PTSD and 
bilateral hearing loss.  The RO assigned an initial 30 
percent rating for the PTSD and a 0 percent (i.e., 
noncompensable) rating for the bilateral hearing loss, 
both retroactively effective from February 27, 2004.  The 
veteran appealed for higher initial ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

In August 2005, during the pendency of the appeal, the RO 
issued another decision (as reflected in the supplemental 
statement of the case (SSOC) that same month) increasing the 
rating for the PTSD to 50 percent as of November 8, 2004.  
The veteran has continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(the veteran is presumed to be seeking the highest possible 
rating unless he expressly indicates otherwise).  He also has 
continued the appeal concerning his bilateral hearing loss.

To support his claims, the veteran testified at a 
videoconference hearing in March 2006 before the undersigned 
Veterans Law Judge of the Board.

The claim concerning the ratings for the PTSD is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a higher rating for his bilateral 
hearing loss, apprised of whose responsibility - his or 
VA's, it was for obtaining the supporting evidence, and all 
relevant evidence necessary for a fair disposition of this 
claim has been obtained.

2.  At the very worst, the veteran has level I hearing acuity 
in his right ear and level VI hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duties to notify 
and assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-
1077 (December 21, 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

In this particular case at hand, in a March 2004 letter, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claim for a 
higher disability rating, as well as what information and 
evidence he needed to submit, what information and evidence 
would be obtained by VA, and the need for him to advise VA of 
or submit any further evidence in his possession that 
pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records, private treatment records, VA 
outpatient treatment reports and examination reports, lay 
statements, and a hearing transcript.  Pursuant to 
discussions during his March 2006 videoconference hearing, 
the record was initially slated to be held open (in abeyance) 
to allow him an opportunity to submit additional evidence.  
But his representative ultimately decided instead to have VA 
obtain this additional evidence, and he indicated it only 
concerns the claim for PTSD (hence, the remand of this claim) 
- not bilateral hearing loss.



So the VCAA provisions have been considered and complied 
with.  There is no indication there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication there is any prejudice to him by the order 
of the events in this case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against his claim for a 
higher disability rating, any question as to an appropriate 
downstream effective date to be assigned is rendered moot.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

Service connection was established for bilateral hearing loss 
in the June 2004 rating decision at issue with and an initial 
noncompensable (0 percent) evaluation.  This appeal ensued, 
as the veteran believes the condition is more severe.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In addition, as alluded to, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found. In other words, 
evaluations may be "staged."  See Fenderson, 12 Vet. App. at 
125-26 (1999).  This, in turn, will compensate the veteran 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 0 
percent (noncompensable) to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second (Hertz).  38 C.F.R. § 4.85(a) and 
(d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI; 38 C.F.R. § 4.85(b) and (e).  See also Lendenmann 
v. Principi, 3 Vet App. 345, 349 (1992).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b). See also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").

The relevant evidence of record includes a VA examination 
from April 2004.  The report from this examination notes that 
the claims file was reviewed, pertinent service history 
discussed, and the veteran gave the examining audiologist an 
audiogram dated March 17, 2004.  He complained of difficulty 
understanding conversations in the presence of background 
noise.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
25
70
70
45
LEFT
15
55
85
80
58.75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.  The 
diagnosis was moderately severe left ear high frequency 
hearing loss and moderate to severe high frequency hearing 
loss in the right ear.

In applying these audiological results to 38 C.F.R. § 4.85, 
Table VI , the veteran has level I hearing acuity in his 
right ear and level II hearing acuity in his left ear.  
This, in turn, correlates to a noncompensable or 0 percent 
disability rating under DC 6100.  38 C.F.R. § 4.85, Table 
VII.

Note also that 38 C.F.R. § 4.86 provides an alternative means 
of rating the veteran's bilateral hearing loss if there is 
evidence of exceptional patterns of hearing impairment.  
Here, though, this is not indicated because he does not have 
a 55 or greater decibel loss at 1,000, 2,000, 3,000 and 4,000 
Hz.  See 38 C.F.R. § 4.86(a). He also does not have a 
puretone threshold of 30 decibels or less at 1,000 Hz, and 70 
decibels or more at 2,000 Hz.  See 38 C.F.R. § 4.86(b).  The 
April 2004 tests do not show he has sufficient hearing loss 
to warrant a compensable rating, even with this special 
consideration.



As mentioned, the veteran has also submitted a private 
audiogram from March 2004.  Pertinent service history was 
addressed in this report.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
15
65
80
45
LEFT
15
\
85
65
*55
*This average represents a partial average due to 
insufficient data, and not in full compliance with the 
formula found in 38 C.F.R. § 4.85(d).

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 64 percent in the left ear.  
Based upon these findings, the veteran was diagnosed with 
moderately severe to severe sensorineural hearing loss

In applying these audiological results to 38 C.F.R. § 4.85, 
Table VI, the veteran has, at worst, level I hearing acuity 
in his right ear and level VI hearing acuity in his left ear.  
This, in turn, correlates to a noncompensable or 0 percent 
disability rating under DC 6100.  38 C.F.R. § 4.85, Table 
VII.  As with the April 2004 VA examination, no exceptional 
pattern of hearing loss is shown under § 4.86.

The veteran more recently underwent another VA audiometric 
examination in May 2005.  His medical records were available 
and reviewed.  His chief complaint was in understanding 
conversations in the presence of background noise or without 
amplification devices (hearing aids).  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
25
70
65
45
LEFT
20
70
80
85
63.75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 82 percent in the left ear.  The 
diagnosis was moderate to moderately severe sensorineural 
hearing loss in the right ear and severe precipitous high 
frequency hearing loss in the left ear.

Unlike the prior audiometric evaluations, however, the 
results from this evaluation do show an exceptional pattern 
of hearing impairment under 38 C.F.R. § 4.86(b) in the 
veteran's left ear.  His puretone average at 1000 hertz is 
less than 30 decibels and his average at 2000 hertz is 70 
decibels.  But even so, applying the results to the formula 
set forth in the regulation his hearing loss correlates to 
Roman numeral V.  When this is elevated to Roman numeral IV 
and then evaluated on Table VII, a compensable rating is 
still not warranted.

The Board realizes the veteran criticized the recentness of 
the May 2005 VA audiological evaluation.  At his March 2006 
videoconference hearing, he and his representative alleged 
his hearing had worsened and, therefore, that a another 
examination is warranted.  See, e.g., See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Court determined the 
Board should have ordered contemporaneous examination of 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

Here, though, the results of the May 2005 evaluation appear 
generally consistent with those of both the prior April 2004 
VA audiology examination and the March 2004 private audiogram 
report.  In addition, the veteran testified at his March 2006 
videoconference hearing of improvement with hearing aids and 
those were implanted prior to the May 2005 audiological 
evaluation.  The ratings take into account any improvement 
obtained from using hearing aids.  So the evidence of record 
does not support any additional development in this case, 
including another VA examination.  See VAOPGCPREC 11-95 
(April 7, 1995)(The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
otherwise adequate VA examinations were conducted).

The veteran has submitted lay statements from his brother and 
wartime buddies.  The April 2004 statement from his brother, 
in particular, indicates the veteran speaks loudly and asks 
for people to repeat speech.  The Board takes what the 
veteran's brother says into consideration.  See Savage v. 
Gober, 10 Vet. App. 488, 496 (1997) (lay persons are 
competent to provide evidence of observable events).  
However, this testimony is insufficient to establish the 
level of the veteran's hearing loss disability under the 
criteria set forth in 38 C.F.R. § 4.85(a).

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a 
compensable evaluation for his hearing loss.  In making this 
determination, the Board took into consideration the 
applicability of "staged" ratings pursuant to Fenderson, 
supra, but the competent medical evidence showed no 
distinctive periods where the veteran satisfied the criteria 
for a compensable rating under the pertinent Diagnostic Code.

The Board is equally mindful of the veteran's concerns that 
he has difficulty hearing speech clearly - especially in the 
presence of background noise.  But bear in mind, disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, 3 Vet. App. at 349.  This is a 
purely ministerial - meaning an entirely nondiscretionary, 
function.

Furthermore, the veteran has not shown that his service-
connected bilateral hearing loss has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  Consequently, the Board does not have to remand 
the case to the RO for extraschedular consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the claim for an initial 
compensable rating for bilateral hearing loss must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.


REMAND

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO's March 2004 
letter to the veteran does not properly advise him of the 
evidence that is necessary to substantiate his claim for a 
higher rating for his PTSD.  Id.; 38 C.F.R. § 3.159 (2006).  

As the case is otherwise being remanded (see below), the 
veteran should be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs him about both 
the disability rating and effective date elements of his 
claim, as required by Dingess.



Also during his hearing in March 2006, the veteran indicated 
his PTSD had worsened since his prior examination.  In 
particular, he stated that he has difficulty getting along 
with others at work and has suffered significant anxiety.  He 
also noted a recent increase in medication levels.  As well, 
in a letter received in October 2005, he indicated he has 
homicidal ideations and difficulty sleeping.  He added that 
his symptoms are constant, occurring every day.  This is in 
stark contrast with outpatient notes from July 2005 
indicating he was adjusting better.

Unlike the claim for hearing loss decided above, there is 
evidence associated with the PTSD claim suggesting this 
condition may have worsened, as alleged, and that additional 
development is needed to fully comply with the duty to 
assist.

The veteran's last PTSD examination was given in May 2005.  
At that time his claims file was not reviewed.  As discussed, 
evidence contained in outpatient records and submitted 
through hearing testimony indicates his disability 
may have worsened - and perhaps even beyond the increase he 
received from 30 to50 percent, although this still needs to 
be determined by obtaining a VA psychiatric opinion.  VA's 
General Counsel has indicated that when evidence shows that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 
1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).



The veteran's representative has also indicated the veteran 
sought and received recent treatment for PTSD at the VA 
outpatient mental health clinic in Allentown, Pennsylvania.  
The treatment indicated is more recent than any record 
contained in the claims file.  So these additional records 
must be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Send the veteran another VCAA letter 
regarding his claim for a higher 
disability rating for his PTSD.  
The letter must include an explanation of 
the information or evidence needed to 
establish not only a disability rating for 
this condition, but also an effective date 
in the event a higher rating is granted, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Contact the veteran and ask that he 
provide the names and addresses of all VA 
and non-VA medical care providers who have 
treated him for a mental disorder 
(but particularly PTSD) since July 2005.  
This should include, but is not limited 
to, his recent treatment in the VA 
outpatient mental health clinic in 
Allentown, Pennsylvania.  Obtain the 
records of the treatment he mentions, if 
necessary with his authorization.



3.  Schedule the veteran for a VA 
psychiatric examination to assess the 
severity of his service-connected PTSD.

This examination should include a review 
of the veteran's pertinent history and 
current complaints, as well as a 
comprehensive clinical evaluation to 
obtain all findings necessary to evaluate 
this condition, in accordance with the 
applicable rating criteria at 38 C.F.R. § 
4.130, Diagnostic Code 9411.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score and explain what 
the score means.

To facilitate making these determinations, 
send the claims file to the examiner for a 
review of the veteran's pertinent medical 
history, to include both a complete copy 
of this remand and the reports of the 
prior April 2004 and May 2005 VA 
psychiatric examinations.

4.  Then readjudicate the claim for a 
higher rating for the PTSD.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the case is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


